Title: From George Washington to Anne-César, chevalier de La Luzerne, 3 December 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters Newburg Decr 3 1782
                        
                        I have the honor to transmitt to your Excellency the information I have just receivd from General Forman. it
                            has somehow been a long time on the road but I had before transmitted the Marquis de Vaudreuille the very same
                            intelligence which I received by another channell and I now send him this confirmation.
                        "Friday Nov. 22—The Admirals Ship fired three Guns and the fleet got under way there were 13 large Ships of
                            the line, 1 of 50—2 of 44 Guns 8 Frigates & 8 Transports; they stood to Sea with the Wind at WSW."
                        By the account of a seaman who left New York after the fleet Sailed there remained with Admiral Digby the
                            Centurion 50 Guns and the Warwick of 50 Guns with 3 or 4 frigates. I have the honor to be Sir Your Excellencys Most Obedt
                            humble Servant
                        
                            Go: Washington
                        
                    